 


109 HR 254 IH: Baby Abandonment Prevention Act of 2005
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 254 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the establishment of a task force within the Bureau of Justice Statistics to gather information about, study, and report to the Congress regarding, incidents of abandonment of infant children. 
 
 
1.Short titleThis Act may be cited as the Baby Abandonment Prevention Act of 2005.
2.Establishment of task force
(a)In generalThe Attorney General, acting through the Director of the Bureau of Justice Statistics, shall establish a task force (to be known as the Task Force on Baby Abandonment) to carry out the following:
(1)Collecting information from State and local law enforcement agencies and child welfare agencies regarding incidents of abandonment of an infant child by a parent of that child.
(2)Maintaining that information in a comprehensive database.
(3)Studying that information and making findings, conclusions, and recommendations regarding that information.
(4)Submitting reports in accordance with this section.
(b)Information includedThe information referred to in subsection (a) shall include information with respect to the following:
(1)The prevalence of such incidents.
(2)The demographics of such children and such parents.
(3)The factors that influence the decision of such parents to abandon such children.
(4)The circumstances surrounding such abandonments, including the time, place, and manner of such abandonments.
(5)The outcomes for such children and such parents after such abandonments.
(6)Trends and variations in the matters set forth in paragraphs (1) through (5).
(c)DefinitionIn this section, the term infant child means a child not more than 12 months of age.
(d)ReportsNot later than one year after the date of the enactment of this Act, and annually thereafter, the task force shall submit a report to the Congress detailing its methodology, findings, conclusions, and recommendations. 
 
